Citation Nr: 1014542	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Waco, Texas 
that granted service connection and a noncompensable rating 
for hearing loss of the left ear.  A Board hearing was 
requested and scheduled, but by a statement dated in February 
2010, the Veteran withdrew his hearing request.

The issue of service connection for hearing loss of the right 
ear has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran contends that his left ear hearing loss is more 
disabling than currently evaluated.  The RO should contact 
the Veteran and ask him to provide a statement as to the 
current effects of his hearing loss on his work and daily 
life.

The Veteran was afforded VA audiological examinations in 
December 2005, July 2006, and February 2007.  Unfortunately, 
the VA examiners did not comment on the functional effects 
caused by the Veteran's hearing disability, as required by 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Veteran's representative has asserted that 
his hearing loss has worsened since his last VA examination, 
and has requested that this appeal be remanded for another VA 
audiological examination.

In light of the above, the Board finds that another VA 
audiological examination is warranted to determine the 
current level of severity of the service-connected left ear 
hearing loss, with a description by the examiner of the 
functional effects of this disability.  Id; see also 38 
C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  The examiner 
should also evaluate the severity of any non-service-
connected right ear hearing loss.

In this regard, the Board notes that in both the 2005 and 
2006 examinations, the Veteran was noted to have produced 
unreliable results, such that audiometric thresholds could 
not be obtained by the VA examiner.  The Veteran is advised 
that the duty to assist is not a one-way street and if he 
desires help with his claim he must cooperate with VA's 
efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for hearing 
loss since January 2006. After securing 
any necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.  

2.  Contact the Veteran and ask him to 
provide a statement as to the current 
effects of his hearing loss on his work 
and daily life.

3.  After completion of the foregoing, 
schedule the Veteran for a VA audiological 
examination to determine the current level 
of severity of his service-connected left 
ear hearing loss.  All necessary tests 
should be performed to determine the 
current level of severity of hearing loss 
in each ear.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.

The examiner should provide a rationale 
for any opinion provided.

4.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



